      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 1 of 12



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:03-CR-250
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
MICHAEL D. FORBES (1),                     :
                                           :
                    Defendant              :

                                  MEMORANDUM

      Defendant Michael D. Forbes moves the court for a sentence reduction

under Section 404(b) of the First Step Act of 2018, § 404(b), Pub. L. No. 115-391, 132

Stat. 5194, 5222. In an order dated October 4, 2019, we found that Forbes is eligible

for relief under the First Step Act but deferred ruling on his motion pending receipt

of an addendum to the presentence report and submissions from the parties.

Having reviewed the record, the addendum, and the parties’ submissions, we

decline to exercise our discretion to reduce Forbes’ sentence.

I.    Factual Background and Procedural History

      On September 17, 2003, a grand jury returned a 22-count indictment

charging Forbes and 20 others with trafficking and conspiring to traffic heroin,

crack cocaine, and powder cocaine in the Middle District of Pennsylvania. (Doc. 1).

The grand jury returned a superseding indictment on October 1, 2003, adding five

counts and as many defendants. (Doc. 129). The government struck plea deals with

nearly all of Forbes’ codefendants, and on March 17, 2004, the grand jury returned

a second superseding indictment naming Forbes and only one other codefendant.
       Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 2 of 12



(Doc. 505). That codefendant also pled guilty, and the case proceeded to trial on the

second superseding indictment against Forbes alone.

       The second superseding indictment charged Forbes with manufacturing,

distributing, and possessing with intent to manufacture and distribute 100 grams

or more of heroin and 50 grams or more of crack cocaine and powder cocaine, in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count I); interstate travel to

facilitate drug trafficking in violation of 18 U.S.C. § 1952(a)(3) (Count III); use of a

communication facility in connection with a drug-trafficking offense in violation of

21 U.S.C. § 843(b) (Count IV); using, carrying, and discharging a firearm during a

drug-trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A)(iii) (Count VI); and

conspiracy to manufacture, distribute, and possess with intent to manufacture and

distribute 100 grams or more of heroin and 50 grams or more of crack cocaine and

powder cocaine in violation of 21 U.S.C. § 846 (Count VII). (Doc. 505).

       On July 15, 2004, following a four-day trial, the jury returned a guilty

verdict on Counts I, IV, VI, and VII, and a not-guilty verdict on Count III. (Doc.

716). The jury made the following additional findings: (1) as to Count I, Forbes was

responsible for more than 500 grams but less than 1.5 kilograms of crack cocaine,

and more than 5 grams but less than 10 grams of heroin; (2) as to Count VI, the

subject firearm was both brandished and discharged during the course of Forbes’

drug-trafficking activities; (3) as to Count VII, that the conspiracy involved more

than 500 grams but less than 1.5 kilograms of crack cocaine but did not involve

heroin; and (4) that Forbes was an organizer or leader of criminal activity that

involved five or more participants. (Id.)


                                             2
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 3 of 12



      The presentence report grouped Counts I, IV, and VII and calculated an

adjusted offense level of 42, which represented a base offense level of 36; a four-level

increase for a leadership role in the offense; and a two-level increase for obstruction

of justice. (PSR ¶¶ 13, 16, 17, 21). The Guidelines sentence for Count VI was the

statutory minimum. (Id. ¶ 22). At sentencing, the court adopted the base offense

level and leadership enhancement recommended by the presentence report, finding

that each was fully supported by the jury’s verdict. (10/29/04 Sentencing Tr. 15:10-

16:16). The court did not resolve Forbes’ objection to the obstruction-of justice

enhancement since its application had no impact on the Guidelines range. (Id. at

16:17-17:2). An uncontested criminal history category of VI and an offense level

of either 40 or 42 produced a Guidelines imprisonment range of 360 months to life

on Counts I, IV, and VII, to be followed by a 120-month consecutive mandatory

minimum term on Count VI. (See id.) The court imposed an aggregate sentence of

600 months’ imprisonment, consisting of 480 months on Counts I and VII and 48

months on Count IV, to run concurrently, and a statutorily mandated consecutive

term of 120 months on Count VI. (See Doc. 936).

      Forbes appealed to the Third Circuit Court of Appeals, which affirmed his

conviction but remanded for resentencing in light of the United States Supreme

Court’s intervening decision in United States v. Booker, 543 U.S. 220 (2005). See

United States v. Forbes, 164 F. App’x 251 (3d Cir. 2006) (nonprecedential). During

the Booker resentencing on April 19, 2006, the court addressed the salient § 3553(a)

factors and resentenced Forbes to a term of imprisonment identical to the original

judgment of sentence. (Doc. 1095). The court underscored in particular Forbes’


                                           3
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 4 of 12



leadership role in the instant offense, including his brutal and oft-ruthless control

tactics; his total lack of responsibility or remorse; his violent criminal record; and

his “utter disdain for the laws of a civilized society.” (4/19/06 Resentencing Tr.

17:13-19:7). The Third Circuit affirmed Forbes’ post-Booker sentence, see United

States v. Forbes, 258 F. App’x 417 (3d Cir. 2007) (nonprecedential), and the Supreme

Court denied certiorari, see Forbes v. United States, 552 U.S. 1267 (2008) (mem.).

      On February 3, 2016, Forbes moved for a reduced sentence pursuant to 18

U.S.C. § 3582(c) and Amendment 782 to the United States Sentencing Guidelines.

We denied that motion in an opinion dated March 28, 2016. See United States

v. Forbes, No. 1:03-CR-250, 2016 WL 1182249 (M.D. Pa. Mar. 28, 2016); (Docs. 1301,

1302). We determined that, while Forbes was eligible for a reduced sentence, a

reduction was not warranted based on the Section 3553(a) factors, Forbes’ post-

sentencing conduct, and the ongoing threat he presented to public safety. See

Forbes, 2016 WL 1182249, at *3-4. Forbes appealed, (see Doc. 1304), the Third

Circuit affirmed, see United States v. Forbes, 664 F. App’x 184 (3d Cir. 2016)

(nonprecedential), and the Supreme Court denied certiorari, see Forbes v. United

States, 137 S. Ct. 1354 (2017) (mem.).

      Forbes now moves the court for a sentence reduction pursuant to Section

404(b) of the First Step Act. On October 4, 2019, we issued an order concluding

that Forbes is eligible for relief under the First Step Act. (Doc. 1318). We deferred

ruling on Forbes’ motion pending preparation of an addendum to the presentence

report and receipt of presentencing submissions. (Id.) The United States Probation

Office has prepared an addendum to the presentence report, and both Forbes and


                                            4
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 5 of 12



the government have submitted briefs articulating their positions.1 Forbes has also

submitted a personal letter to the court, as well as character letters from his mother,

sister, and a friend. We have carefully reviewed these exhibits, the parties’ briefs,

and the entire record. Forbes’ motion is now ripe for disposition.

II.   Discussion

      The First Step Act authorizes federal district courts to impose a reduced

sentence for covered crack cocaine offenses where the statutory penalties of the

Fair Sentencing Act of 2010, Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372, 2372, would

have applied had that Act been in effect when the covered offense was committed.

See First Step Act § 404(b). The First Step Act defines a “covered offense” in

relevant part as “violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 . . . of the Fair Sentencing Act . . . that was

committed before August 3, 2010.” Id. § 404(a). Section 2 of the Fair Sentencing

Act, in turn, increased the quantity of crack cocaine required to trigger mandatory

minimum penalties under 21 U.S.C. § 841(b)(1)(A)(iii) from 50 to 280 grams and




      1
        While the government obviously opposes any reduction of Forbes’ 600-
month sentence, (see Docs. 1314, 1324), its sentencing memorandum closes with
the curious statement that a “combined total sentence of 525 months,” representing
“a reduction . . . of 6 years, 4 months,” would be “sufficient” to achieve the goals of
sentencing. (See Doc. 1324 at 7). This appears to be an inartful attempt to state an
argument in the alternative. What the government means to say, we think, is that
if we are inclined to reconsider Forbes’ sentence at all, a sentence at the very top of
the new Guidelines range would be appropriate. Regardless of the government’s
stated position or alternative recommendation, sentence reduction under the First
Step Act remains a matter of judicial discretion. See First Step Act § 404(c).


                                           5
          Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 6 of 12



under 21 U.S.C. § 841(b)(1)(B)(iii) from 5 to 28 grams. See Fair Sentencing Act

§ 2(a).

          We have already found that Forbes is eligible for relief under the First

Step Act. (Doc. 1318 at 2 & n.1). The relevant offenses charged at Counts I and

VII—distribution of and possession with intent to distribute 50 grams or more of

crack cocaine, and conspiracy to commit same, respectively—had their statutory

range of imprisonment reduced by the Fair Sentencing Act from a minimum of

10 years and maximum of life to a minimum of 5 years and a maximum of 40 years.

(See id. at 2). Forbes’ statutory exposure on the remaining counts is unchanged:

Count IV carries no minimum and a maximum of four years, and Count VI carries

a 10-year minimum and a maximum of life. (See Doc. 1319 at 1, 3). The addendum

to the presentence report calculates a reduced Guidelines imprisonment range for

Counts I, IV, and VII of either 324 to 405 months (with an obstruction-of-justice




                                              6
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 7 of 12



enhancement) or 262 to 327 months (without the enhancement), to be followed by

the consecutive 10-year term on Count VI.2 (See id. at 3).

      Whether a reduced sentence is warranted is a separate question. Relief

under Section 404(b) is not automatic. See First Step Act § 404(c). On this point,

the First Step Act is clear: “Nothing in this section shall be construed to require

a court to reduce any sentence pursuant to this section.” Id. Once eligibility is

determined, the decision to grant or deny a reduction is within the district court’s

discretion. Id.; see also United States v. Crews, 385 F. Supp. 3d 439, 443-44 (W.D.

Pa. 2019) (collecting cases). In considering whether to exercise this discretion,

courts within this judicial district have looked to the Section 3553(a) sentencing




      2
        Because we decline infra to exercise our discretion to reduce Forbes’
sentence under the First Step Act, we do not resolve the parties’ outstanding
disputes as to whether intervening Supreme Court decisions impact Forbes’
statutory resentencing exposure or whether a plenary Guidelines recalculation
accounting for other jurisprudential developments is appropriate. However, we
are inclined to agree with the government that, because the second superseding
indictment charged an enhancement-triggering drug weight (50 grams) and the jury
found Forbes responsible for more than that weight (500 grams) unanimously and
beyond a reasonable doubt, Forbes’ statutory sentencing exposure is properly
determined by the 50-gram drug weight. The same would ostensibly be true of the
statutory enhancement of Count VI—because the second superseding indictment
charged Forbes with using and discharging a firearm during a drug-trafficking
crime, and the jury found unanimously and beyond a reasonable doubt that a
firearm was used and discharged, the statutory sentencing exposure on Count VI
would remain 10 years to life imprisonment.


                                           7
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 8 of 12



factors,3 see 18 U.S.C. § 3553(a), as well as relevant postsentencing conduct. See,

e.g., United States v. Surine, No. 4:07-CR-304, ___ F. Supp. 3d ___, 2019 WL 6699914,

at *2-4 (M.D. Pa. Dec. 9, 2019); United States v. Cruz, No. 1:95-CR-204, 2019 WL

3070562, at *7-8 (M.D. Pa. July 12, 2019); see also Pepper v. United States, 562 U.S.

476, 493 (2011) (concluding that postsentencing conduct “bears directly” on a

resentencing calculus).

      We decline to exercise our discretion under the First Step Act here. It is

the court’s considered view that the goals of sentencing require that Forbes’ 600-

month sentence remain intact. As an initial matter, we note that the driving force

behind Forbes’ sentence was not the quantity of drugs trafficked by the conspiracy

he led. That quantity set the Guidelines range but played little role in the ultimate

sentencing calculus within that range. Rather, as our observations throughout this

case reflect, we found the sentence to be necessary to account for this defendant’s

violent nature, his incorrigible criminality, and the danger he poses to the public.

      During Forbes’ initial, pre-Booker sentencing, we concluded that the 600-

month aggregate term imposed was necessary due to not only the “seriousness of


      3
         The Section 3553(a) factors are (1) “the nature and circumstances of
the offense and the history and characteristics of the defendant”; (2) “the need
for the sentence imposed . . . to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense; . . . to afford
adequate deterrence to criminal conduct; . . . to protect the public from further
crimes of the defendant; and . . . to provide the defendant with needed educational
and vocational training, medical care, or other correctional treatment in the most
effective manner”; (3) “the kinds of sentences available”; (4) the kinds of sentence
and sentencing range recommended by the United States Sentencing Guidelines;
(5) pertinent policy statements issued by the United States Sentencing Commission;
(6) “the need to avoid unwarranted sentencing disparities” among similarly situated
defendants; and (7) the need for restitution. 18 U.S.C. § 3553(a).


                                           8
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 9 of 12



the offenses at issue” but also “the defendant’s other violent acts and his prior

criminal history, including manslaughter.” (10/29/04 Sentencing Tr. 26:13-23).

During the Booker resentencing, we reinforced these findings at some length,

concluding that the 600-month sentence remained appropriate in view of the

18 U.S.C. § 3553(a) factors and observing:

                    In the instant matter [Forbes] was the
             ringleader of a large scale crack and heroin distribution
             organization. He ruthlessly exercised control over this
             organization using force and intimidation to keep his
             minions in line. He ordered and participated in acts of
             brutality in furtherance of his criminal scheme, including
             attacks on rival drug distributors and on those who
             sought to leave his organization.

                    He demonstrated no responsibility or remorse for
             his actions, and following his arrest continued to exercise
             some control over his enterprise. His criminal record
             reflects that for much of his life the defendant has shown
             utter disdain for the laws of a civilized society. Indeed,
             the instant offenses were begun by the defendant only
             months after his parole from a conviction for
             manslaughter.

                   The court does not doubt for an instant that the
             defendant is a danger to this society and that the sentence
             imposed today reflects the seriousness of the instant
             offense, takes into account the defendant’s substantial
             criminal record, and is absolutely necessary to promote
             respect for the law and to deter future criminal conduct.

(4/19/06 Resentencing Tr. 17:24-18:24). And ten years later, when Forbes moved for

a sentence reduction under Amendment 782 to the Sentencing Guidelines, we said:

                   Forbes has repeatedly exhibited a dearth of
             conscience and a blatant disregard for human life, both
             with respect to the offense conduct underlying his
             current sentence and past offenses. He expressed no
             remorse at the sentencing proceedings in this matter,
             and his misconduct while imprisoned demonstrates


                                             9
      Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 10 of 12



             neither repentance nor rehabilitation. Rather, his
             conduct bespeaks an unrelenting commitment to his
             chosen criminal path. In short, the inextinguishable
             threat presented by this defendant can be restrained
             only by continued incarceration. For the sake and the
             safety of the public, the initial sentence imposed by this
             court must remain intact.

Forbes, 2016 WL 1182249, at *4.

      These same concerns remain today. This is an individual who broke a

young woman’s nose with a Nerf baseball bat over a drug debt. Who forced a

drug-addicted coconspirator to eat cat feces. Who held a knife to the throat of

another drug dealer over stolen drug proceeds. Who was involved in a car chase

and shootout during which several vehicles were shot. Who, together with an

unknown associate, shot, stabbed, and hospitalized a rival drug dealer. And who

did all of this in the weeks and months following his parole from an approximately

seven-year prison term for first-degree manslaughter—a conviction landed for

shooting and killing an individual with an AK-47 assault rifle while on parole from

yet another prison sentence.

      Appointed counsel argues that Forbes is now a different man than these

facts depict. (Doc. 1325 at 19-20). But we respectfully disagree that Forbes “has

gotten it together.” (See id. at 1-2, 19-20). In the past four years alone, Forbes has

been disciplined for being in an unauthorized area (March 2016), refusing work

or program assignments and failing to follow safety regulations (July 2017), failing

to follow safety regulations (September 2017), destroying property of $100 or less

(November 2017), possessing contraband (March 2018), and mail abuse (April 2018).




                                           10
         Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 11 of 12



In March 2019, he was sanctioned for fighting.4 As we intimated in 2016, we suspect

that Forbes’ lack of seriously violent incidents while in prison is largely attributable

to having been incarcerated in the federal government’s most secure penitentiaries.

See Forbes, 2016 WL 1182249, at *4 & n.2. And it does little to quell our concerns

that Forbes seemingly shaped up after the First Step Act’s passage. (See Doc. 1325

at 20). That Forbes sees an opportunity does not convince us that he has seen the

light.

         Finally, counsel identifies as a distinguishing factor that we are now hearing

from Forbes directly for the first time. In a letter attached to his motion, Forbes

indicates that “I’ve always been responsible for my actions,” that “[i]t’s been a

rough 16 years” adjusting to life in federal prison, and that Forbes now realizes

“I have to do this time and stop letting the time do me.” (Doc. 1325-1). Forbes says

the “world has changed drastically and so have I” and that he would “just like a fair

shot at freedom.” (Id.) We appreciate that Forbes is finally taking some semblance

of ownership for his conduct. But his letter is more notable for what it lacks. There

is no indication of remorse in Forbes’ words, nor any sympathy for the many he has




         4
        Forbes was also sanctioned for fighting in September 2018, although
records provided by the probation officer indicate that Forbes “was not the
aggressor, defended himself.” We note that the above-summarized incidents are
just the record that Forbes accumulated between our March 2016 decision and
today. As detailed in the probation officer’s Amendment 782 addendum, Forbes
was sanctioned on 36 other occasions between 2004 and 2016 for offenses ranging
from insubordination, possessing contraband, and stealing food service items
to possessing intoxicants, fighting (twice), and possessing a dangerous weapon
(twice). (See Doc. 1299 at 5-10).


                                            11
       Case 1:03-cr-00250-CCC Document 1326 Filed 04/20/20 Page 12 of 12



hurt. The letter reveals only that, to Forbes, the tradeoff of a 50-year sentence for

his crimes was “not worth it.” (Id.)

       For all of these reasons, we will deny Forbes’ motion for a sentence

reduction. We recognize that the 600-month term of imprisonment imposed in this

case is substantial. But it is substantial for entirely valid reasons. This defendant

engaged in serious criminal conduct. He has committed acts of extreme violence

and cruelty, both in this case and previously, and he has yet to express remorse for

that conduct. His criminal record demonstrates a pattern of recidivism, and his

prison disciplinary history reflects ongoing if not continuous misconduct. We

believe that Michael Forbes continues to present a danger to the public. Thus, the

manifold concerns that supported his 600-month sentence in 2004, in 2006, and in

2016 support our denial of his motion today.

III.   Conclusion

       We decline to exercise our discretion under Section 404(b) of the First Step

Act. An appropriate order shall issue.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

Dated:    April 20, 2020
